DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 9, 12, 13, 15, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature, without significantly more. The claims require a recombinant vector with an RSV protein expressed from it. A wild type RSV can be made by recombinant means that expresses the recited proteins as in nature. The is no limitation that the expressed protein is heterologous or that the expressed protein is modified in any way. Therefore, the claimed recombinant virus is a product of nature exception. See Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, instant claims 1, 2, 5, 9, 12, 13, 15 recite a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two. 
Step 2A Prong Two requires eligibility analysis to evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements 
Claims 1, 2, 5, 9, 12, 13, 15, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a product of nature that is not patent eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. -U.S.—(June 13, 2013).
This rejection could be overcome by the non-RSV vector expressing a RSV protein
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, it is not clear if the composition is a nucleic acid vector and a protein of RSV or a nucleic acid vector encoding an RSV protein. It is treated as a vector expressing an RSV protein.
In claim 11, it is not clear if tandem means two individual proteins are expressed or if it is a fusion of the two. It is treated as a fusion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 13, 19, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Connors et al. (Journal of Virology Volume 65 Number 3, 1991, Pages: 1634 - 1637).

For claim 5, 9, and 13, the proteins included F, G, and N (abstract and Table 1).
	Thus, Connors et al. anticipate the claimed invention.

Claims 1-2, 5- 8, 14, 17, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Portner et al. (WO 2001/92548, from IDS).
For claim 1, Portner et al. discloses a composition (immunogenic compositions; page 6, line 25) comprising one or more recombinant viral vectors (vaccines that comprise the recombinant Sendai viruses; page 6, lines 25-26) and one or more respiratory syncytial virus, RSV, proteins (the RSV protein; page 6, line 18).

For claim 2, Portner et al. further discloses wherein the composition comprises at least two RSV proteins expressed in the same recombinant viral vector (express in a human host nucleic acids encoding the HN, G, and/or F proteins; page 12, lines 1-2).
For claim 5, Portner et al. further discloses wherein the RSV protein is G protein (a RSVA G protein; page 6, line 17).
For claims 6, 7 and 8, Portner et al. discloses the composition of claim 7, and further discloses wherein the codon-optimized RSV G protein is encoded by a nucleic acid comprising SEQ ID NO: 1 (SEQ ID NO: 1 of the instant PCT application is 100% identical to SEQ !D NO: 1
of the Portner et al. reference, identified as an RSV G protein; page 6, lines 19-20). It meets the limitation of claim 6 as it is a full length RSV G protein

For claim 17, Portner et al. discloses further comprising an adjuvant (an adjuvant; page 7, line 19).
For claim 19, Portner et al. further discloses a vaccine (vaccine; page 7, line 7) comprising a composition in a carrier (a pharmaceutically acceptable carrier; page 7,
line 19).
Thus, Portner et al. anticipate the claimed invention.

Claims 1, 3-4, and 12-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Parks et al. (US 2006/0153870 A1).

For claim 1, Parks et al.  discloses a composition (compositions; paragraph [0051]) comprising one or more recombinant viral vectors (a viral CDNA expression vector; paragraph (0061}) and one or more respiratory syncytial virus, RSV, proteins (RSV proteins; paragraph
[0130)).
For claim 3, Parks et al. further discloses wherein the one or more recombinant viral vector is recombinant vesicular stomatitis virus, WVSV (recombinant VSV vector strains; paragraph [0072)).
For claim 4, Parks et al. further discloses wherein the composition comprises two or more rVSV vectors (modified VSV vector constructs; paragraph [0243]; Table 8).

For claim 13, Parks et al. further discloses wherein the RSV protein is N protein (expression vectors encoding the RNA polymerase, N protein, P protein, and L protein; paragraph [0083}).
	Thus, Parks et al. anticipate the claimed invention. 

Claims 1-2, 6-7, 9-10, and 15-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Graham et al. (US2010/0247621).
For claim 1, Graham et al. discloses a composition (immunogenic compositions; paragraph (0101]) comprising one or more recombinant viral vectors (recombinant adenovirus vectors; paragraph [0113]) and one or more respiratory syncytial virus, RSV, proteins (a RSV
polypeptide; paragraph [0107)).
For claim 2, Graham et al. further discloses wherein the composition comprises at least two RSV proteins expressed in the same recombinant viral vector (a vector comprising a nucleic acid molecule encoding one or more codon modified genes; paragraph [0021)).
For claim 6, Graham et al. further discloses wherein the RSV protein is mG protein, codon-optimized, membrane bound G protein (codon-modified membrane anchored attachment glycoprotein; paragraph [0156)).
For claim 7, Graham et al. further discloses wherein the RSV G protein is codon-optimized (codon-modified membrane anchored attachment glycoprotein; paragraph [0156).

For claim 10, Graham et al. further discloses wherein the F-protein is codon-optimized F protein, paragraphs (00153), [0226).
For claim 15, Graham et al. further discloses wherein mG protein is one of the RSV proteins (codon-modified membrane anchored attachment glycoprotein; paragraph [0156)).
For claim 16, Graham et al. further discloses wherein the composition comprises at least one additional RSV protein selected from the group comprising F, F proteins; paragraph (0138).
Thus, Graham et al. anticipate the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Wathen et al. (Characterization of a novel human respiratory syncytial virus chimeric FG glycoprotein expressed using a baculovirus vector. J Gen Virol. 1989 Oct;70 ( Pt 10):2625-35).
Wathen et al. teach recombinant vector that expresses a fusion of the RSV F and G proteins (abstract and Figure 2). 
Thus, Wathen et al. anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Portner et al. (WO 2001/92548, from IDS) as applied to claims 1-2, 5- 8, 14, 17, and 19 above, and Moghaddam Pour et al. (Construction of recombinant fusion protein of influenza, a virus neuraminidase and heat shock protein 70 gene: expression in baculovirus and bioactivity. J Med Life. 2015;8(Spec Iss 4):189-195).
Portner et al. is discussed above.
Portner et al. does not teach HSP70.
	Moghaddam Pour et al. teach that HSP70 is “a potent adjuvant, is commonly used to improve antigen-presenting cell (APC) function and thereby elicit T lymphocytes” (abstract). 
	One of ordinary skill in the art at the effective time of filing would be motivated to use a potent adjuvant and have the expectation of success knowing that it is commonly used to improve APC function and thus elicit T lymphocytes. 
	Thus, it would have been prima facie obvious at the effective time of filing to modify the adjuvant of Portner et al. with HSP70 with the expectation of success because Moghaddam Pour et al. teach that it is a potent adjuvant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648